DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 70-83, in the reply filed on 01/25/2022 is acknowledged.

Status of Claims
Claims 1-69 are cancelled. Claims 70-89 are pending in this application.  Claims 84-89 are withdrawn from consideration as being directed to a nonelected invention.  Claims 70-83 are examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 has been considered by the examiner.

Trademarks
The use of the term Pluronic F68 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (Pluronic™ F-68). 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. It is noted that other instances of the use of trade marked names 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify pluronic F68 within the claims.  Correction is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.”S.C. 112, the applicant), regards as the invention.
Claim 73 contains the trademarked name Pluronic™ F-68. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  One reading the claims would not be put on notice as to the components of the trademarked products recited in claim 73. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating             	obviousness or nonobviousness.

1.	Claims 70, 71, 74, 77, 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Lindborg et al (“A Chitosan-Hyaluronan-Based Hydrogel-Hydrocolloid Supports In Vitro Culture and Differentiation of Human Mesenchymal Stem/Stromal Cells,” TISSUE ENGINEERING: Part A Volume 21, Numbers 11 and 12, 2015) (Lindborg) (cited on IDS filed 01/07/2020 as document no. 29) in view of Miranda et al (“A chitosan-hyaluronic acid hydrogel scaffold for periodontal tissue engineering,” Biomed Mater Res Part B 2016:104B:1691–1702)(Miranda).
Lindborg discloses (page 1953, left column, second full paragraph) formation of constructs (the claimed “three dimensional microenvironment;” claim 70) comprising hyaluronic acid (HA) (the claimed “polyanion;” claim 70, part a)(the claimed “hyaluronan;” claim 77) and chitosan (CT) (the claimed “polycation;” claim 70, part a; the 
Lindborg discloses (page 1953, left column, second full paragraph) the lyophilized polycation CT (the claimed “lyophilized polycation coupon;” claim 70, part a) coupon was mixed with particles of HA (the claimed “exposing a lyophilized polycation coupon to a polyanion (HA);” claim 70 part a) and hydrating the mixture by drip-loading a cell suspension (hMSCs) in fetal bovine serum (FBS) (page 1953, right column, first full paragraph)(the claimed “administering a hydrating fluid to the dried three dimension architecture;” claim 70, part c); (the claimed “exposing a lyophilized polycation coupon to a polyanion and a fluid medium;” claim 70 part a); the claimed “wherein the hydrating fluid comprises water and ionizing solvents;” claim 80); the claimed “wherein the hydrating fluid comprises fetal bovine serum;” claim 82); the claimed “hMSCs (human mesenchymal stem cells) (the claimed “wherein the hydrating fluid comprises cells selected from the group consisting of mesenchymal stem cells;” claim 81), thereby producing the claimed “three-dimensional microenvironment” (claim 70, part d).
Regarding claim 83, Lindborg discloses the hydrogel comprises polyelectrolytic fibers formed by chitosan and hyaluronic acid (Abstract) and that the fibers are insoluble when placed in solution (Abstract). 
Lindborg differs from the claims in that the document fails to disclose evaporating off the fluid medium to produce a dried three-dimensional architecture (claim 70 part b).  However, Miranda cures the deficiency.  
Miranda discloses (page 1692, right column, “CS-HA hydrogel scaffolds”) the CS (chitosan) scaffold was prepared in a lactic acid solution, frozen and lyophilized (right column, top paragraph)(disclosing the claimed “lyophilized polycation coupon;” claim 70). Miranda discloses the HA was prepared in a solution comprising water and ethylene glycol, the solution was then frozen and lyophilized (page 1692, right column, “CS-HA hydrogel scaffolds”). Miranda discloses the two solutions were thawed, prepared separately in distilled water (the claimed fluid), mixed together, frozen and lyophilized (disclosing the claimed “evaporating off the fluid medium to produce a three dimensional architecture;” claim 70 part b). 

Regarding claim 74, Miranda discloses the lyophilized polycation coupon has a plurality of internal void spaces (see, figure 1C) which have a network of thin, complete partitions.  Miranda does not disclose the total volume of the plurality of the internal void spaces.  However, it would have been obvious to one of ordinary skill to determine the total volume of the void spaces.
It would have been obvious to one of ordinary skill to modify the method of Lindborg by evaporating off the fluid medium as suggested by Miranda to produce a three dimensional architecture in view of the teachings of Miranda that after preparation of the scaffold, the scaffold was seeded with cells in cell suspension media.  One of ordinary skill would have been motivated to evaporate off the fluid medium and replace it with culture medium for cell growth in order to obtain cell growth and development.  One of ordinary skill would have had a reasonable expectation of success in evaporating off the fluid medium and replacing it with cell culture medium in view of the teachings of Miranda showing a steady increase in cell viability after doing so (page 1696, right column, “cell viability”).

2.	Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Lindborg and Miranda as applied to claims 70, 71, 74, 77 and 80-83 above and further in view of Scheeren et al (“PEGylated and poloxamer-modified chitosan nanoparticles incorporating a lysine-based surfactant for pH-triggered doxorubicin release,” Colloids and Surfaces B: Biointerfaces 138 (2016) 117–127) (Scheeren). The teachings of Lindborg and Miranda above are incorporated herein in their entirety. 
Lindborg and Miranda differ from the claims in that the documents fail to disclose the lyophilized polycation coupon is formed by freezing a solution having a polycation and a surfactant followed by lyophilization.  However, Scheeren cures the deficiency.
Scheeren discloses chitosan nanoparticles prepared with poloxamer 77KS (Abstract) (the claimed surfactant, claim 72) (the claimed poloxamer (claim 73)) and doxorubicin (DOX).  Scheeren discloses the nanoparticles were lyophilized (page 119, right column, bottom paragraph) (claim 72).  Scheeren discloses (Abstract) the 
It would have been obvious to one of ordinary skill to modify the method of Lindborg and Miranda by preparing the chitosan coupon in the presence of a poloxamer (surfactant) in view of the teachings of Scheeren that the poloxamer has antitumor effects.  One of ordinary skill would have been motivated to utilize a poloxamer in the preparation of the chitosan coupon in order to obtain a three dimensional microenvironment useful in treatment of MDR tumor cells.  One of ordinary skill would have had a reasonable expectation of success in producing a lyophilized polycation coupon from a cationic polymer and a surfactant in view of the teachings of Scheeren that the poloxamer-DOX-chitosan nanoparticles were successfully prepared. 

3.	Claims 75, 76, 78, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Lindborg, Miranda and Scheeren as applied to claims 70, 71, 72, 73, 74, 77 and 80-83 above and further in view of Yen et al (US 2050230914) (Yen) (cited on IDS filed 01/07/2020 as document no. 9).  The teachings of Lindborg, Miranda and Scheeren above are incorporated herein in their entirety.  
 Lindborg, Miranda and Scheeren differ from the claims in that the documents fail to disclose the lyophilized polycation coupon has a cylindrical shape.  However, Yen cures the deficiency.   
Yen discloses mixing a polymer with a solvent to form a slurry, that the polymer can be chitosan, placing the slurry into a mold, freezing the slurry, lyophilizing the slurry to remove water and obtain a scaffold [0007] (the claimed “polycation coupon”). Yen discloses [0007] then performing a vacuum heating procedure on the scaffold to dehydrate the scaffold to form a porous scaffold and evaporation at about 30°C [0038] (claim 78). Lyophilization is known in the art to occur under a vacuum (claim 78). 
Yen discloses that the scaffold is a dual layer scaffold comprising a porous scaffold layer (the claimed “lyophilized polycation coupon”) and a barrier film layer formed on the surface of the porous scaffold layer [0010]. Yen discloses the porous 
Regarding claim 76, Yen discloses the mold can be a 6 cm X 6 cm mold [0103], a value falling within the claimed diameter of “about 5 mm to about 12 mm” and within the claimed height of “about 0.5 mm to about 15 mm” (claim 76).
Yen discloses [0007] mixing a second polymer with a second solvent, letting it stand to form a gel, that the second gel can be hyaluronic acid. Yen discloses [0036] the solution of hyaluronic acid can be formed by dissolving hyaluronic acid in a solvent such as isopropanol (the claimed “fluid;” claim 70 part; the claimed “fluid medium is isopropanol;” claim 79).  
It would have been obvious to one of ordinary skill to modify the method of Lindborg, Miranda and Scheeren by utilizing a polycationic coupon having a cylindrical shape as suggested by Yen in view of the teachings of Yen that the cylindrical polycationic coupon (a part of the dual layer composite) is applied to wounds to separate the wound from other areas, thereby attenuating the inflammatory signaling [0051].  One of ordinary would have been motivated to prepare the underlying polycationic coupon of the composite in any shape necessary in order to perform the separating function and attenuate the inflammatory signaling.  One of ordinary skill would have had a reasonable expectation of success in preparing a scaffold having a cylindrical shape in view of the teachings of Yen, disclosing many three dimensional shapes (See, Figures 2-7) in addition to a cylindrical shape. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632